Citation Nr: 0713035	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  06-38 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for herniated discs at L3-
4, L4-5, and L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from February 27, 
1943, to July 24, 1943.  (Parenthetically, the Board notes 
that the veteran appears to have been a member of the Women's 
Army Auxiliary Corps (WAAC), and as such is deemed to have 
had active military service.  See 38 C.F.R. § 3.7(x)(4) 
(2006).)  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In April 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion, through her representative, to advance 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  


REMAND

The Board's review of the medical evidence of record reveals 
an August 1992 VA consultation report in which the veteran 
was reported to have been involved in a motor vehicle 
accident.  In addition, a report of a September 1992 VA 
medical examination reflects the veteran's reported history 
of feeling her back snap in 1943 while she was mowing lawns 
in and around the barracks.  The veteran also reported that 
she underwent a spinal tap procedure in 1949 and was told at 
that time that there was something wrong with her spine.  
Furthermore, the Board notes that the veteran is noted as 
having undergone a left L5-S1 discectomy in November 1993.  
An associated hospital summary reflects the veteran's 
reported history of chronic low back pain since service after 
hurting her back lifting heavy boxes.  

In November 2005, the veteran filed her claim for service 
connection for a low back disability.  In support of her 
claim, the veteran submitted a lay statement from C.B., which 
was received by the RO in January 2006.  In that statement, 
C.B. noted that he had been in the military in 1943 and had 
gone to visit the veteran at Fort Oglethorpe, Georgia, where 
she was stationed.  According to C.B., when he arrived at 
Fort Oglethorpe, the veteran was still on duty and was 
unloading boxes of supplies and putting them in a supply 
room.  He subsequently witnessed the veteran fall to the 
ground after lifting a box of supplies.  The veteran was 
reportedly in pain and taken to sick bay where she remained 
for a few hours.  According to C.B., when the veteran was 
released from sick bay, her back was still hurting and she 
was having trouble moving her leg.  He indicated that she was 
removed from duty for a week or so as a result of her injury.  

The Board notes that in March 1947, the RO was informed by 
the service department that it did not have any of the 
veteran's service records.  It was noted by the service 
department that, "Copies of records are not being furnished 
in this case as there is no record of service in the [Women's 
Army Corps (WAC)]."  Likewise, in July 1989, the RO was 
informed by the VA Records Processing Center that no medical 
or dental records associated with the veteran were available.  

In January 2006, the veteran submitted to the RO an NA Form 
13055 (National Archives and Records Administration-
Reconstruct Medical Data) in which she reported that she had 
been in the WAAC, and that she had been treated at Fort 
Oglethorpe for a back injury sometime in March or April 1943.  
In February 2006, the National Personnel Records Center 
(NPRC) notified the RO that it also was unable to locate any 
service medical records pertaining to the veteran; however, 
it did forward copies of Fort Oglethorpe sick call/morning 
reports.  Those records reflect that the veteran was 
hospitalized on March 13, 1943, and released to duty on March 
17, 1943.  The veteran was later treated during sick call in 
April 1943 and returned to duty the same day.  The reason for 
the veteran's hospitalization or outpatient treatment is not 
noted in the sick call/morning reports.  

Notwithstanding that a limited number of SGO records 
associated with the veteran's medical treatment in the WAAC 
have been obtained, in cases where records once in the hands 
of the government are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that, the veteran is competent to provide 
testimony concerning factual matters about which she has 
first hand knowledge:  experiencing back pain in service, 
reporting to sick call or being hospitalized.  She is not 
medically competent however, to provide a diagnosis or opine 
as to the etiology of any disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The Board also notes 
that although there is a lack of in-service medical evidence 
that clearly documents the veteran's claimed back injury, the 
lack of such records does not, in and of itself, render the 
lay evidence not credible.  In essence, if it is concluded 
that lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove her claim for service connection based on 
that lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (nowhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone); 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

In August 2006, the veteran submitted a notice of 
disagreement to the RO.  In her notice of disagreement, the 
veteran reported that her doctor at the VA Medical Center 
(VAMC) in Dayton, Ohio, had informed her that, ". . . it is 
more likely than not that my back problem could have come 
from the accident I had while on active duty."  (emphasis 
added)  A review of the VA clinical records associated with 
claims file does not reflect any such medical finding or 
opinion.  The Board notes that a physician's statement framed 
in terms such as "could have been" is not probative.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  

Nevertheless, once VA has been put on notice of an alleged 
medical nexus opinion of a VA physician, it is obliged to 
fully investigate before adjudicating the veteran's claim.  
In this regard, VA has a duty to inform the veteran that she 
should seek a nexus/medical opinion from that physician in 
support of her claim.  A review of correspondence of record 
from the RO to the veteran since the August 2006 notice of 
disagreement does not reflect that any such notice has been 
provided.  Therefore, the veteran should be informed of the 
need to seek a nexus/medical opinion from the VA physician 
who reportedly informed her that there was a possible 
relationship between her current low back disability and the 
back injury in service.  38 U.S.C.A. § 5103A (West 2002).  

Additionally, the record reflects that the veteran was 
hospitalized at the VAMC in Jackson, Mississippi in October 
and November 2005 for back treatment and surgery.  Likewise, 
the veteran has reported that she underwent back surgery at 
the Cincinnati VAMC in 1991 and 1997.  As noted above, of 
record is a hospital summary dated in November 1993 
documenting the veteran's L5-S1 discectomy in November 1993 
at the Cincinnati VAMC.  The Board notes that the medical 
records from the Jackson VAMC have not been requested by the 
RO.  Furthermore, while there are Cincinnati VAMC records 
associated with the claims file, all those records were 
requested prior to 1997 and there are no Cincinnati VAMC 
medical records for the year 1991.  (The Board notes that the 
veteran may be confusing her claimed 1991 surgery with her 
above-noted November 1993 back surgery as none of the 
clinical records associated with the claims file reflects a 
history of back surgery in 1991.)  

Attempts should be made to acquire any available medical 
records from the Cincinnati VAMC and Jackson VAMC associated 
with reported back surgeries performed at those facilities in 
1991, 1997, and 2005.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

The Board also notes that, when VA becomes aware of the 
existence of relevant records before deciding the claim, VA 
will notify the claimant of the records and request that the 
claimant provide a release for the records.  If the claimant 
does not provide any necessary release of the relevant 
records that VA is unable to obtain, VA will request that the 
claimant obtain the records and provide them to VA.  
38 C.F.R. § 3.159(e)(2) (2006).

Here, a review of the record reflects that in an August 1990 
Madison County Hospital outpatient report, the treating 
physician noted that the veteran had been treated for her low 
back sometime prior to 1990 by a "Dr. Darding," a 
chiropractor.  The Board notes that in a December 2005 notice 
letter, the RO requested that the veteran identify all 
medical providers who had treated her for her low back 
disability since service.  The veteran has not provided the 
RO any medical release for records from a "Dr. Darding."  
The Board is unsure as to whether medical records from Dr. 
Darding, if any such records exist, would be relevant.  
Nevertheless, in light of this remand, the veteran should be 
notified that records from Dr. Darding could be relevant to 
her claim for service connection for herniated discs at L3-4, 
L4-5, and L5-S1.  Thereafter, if the appropriate medical 
release is received, an attempt to obtain any available 
records from Dr. Darding should be undertaken.  See 38 C.F.R. 
§ 3.159(c)(1), (e)(1),(2).  

Finally, the Board notes that in disability claims, VA must 
provide a medical examination when there is 1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) evidence establishing that the veteran suffered an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and 3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability, but 4) there is insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  Furthermore, the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, the Board believes that a well-reasoned medical opinion 
addressing the nature and etiology of the veteran's 
identified low back disability, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file, would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A(d).  Hence, the veteran should be scheduled to 
undergo a VA orthopedic examination.  The veteran is herein 
advised that, failure to report to any such scheduled 
examination, without good cause, may result in the denial of 
her claim on appeal.  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claim on appeal.  

Accordingly, the matter is REMANDED for the following action:

1.  Any available medical records 
pertaining to the veteran's back surgery 
and treatment at the Cincinnati VAMC in 
1991 and 1997 as well as the Jackson VAMC 
in October and November 2005, should be 
obtained.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2006) must be followed 
as regards to requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  In particular, if 
records from the Cincinnati VAMC 
pertaining to back treatment/surgery in 
1991 and 1997 do not exist or are 
unavailable, this fact should be 
documented in the record.  

2.  The veteran and her representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to allow for additional 
pertinent evidence to be obtained which 
is not currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  
In particular, the letter should invite 
the veteran to provide any necessary 
medical release to obtain medical records 
from a "Dr. Darding," a chiropractor 
who reportedly treated the veteran 
sometime prior to 1990.  

The letter should also inform the veteran 
of the need to seek a medical or nexus 
opinion from the VA physician at the 
Dayton VAMC who reportedly informed the 
veteran that there was a possible 
relationship between her current low back 
disability and the back injury in 
service.  

3.  After securing any additional 
records, the veteran should be scheduled 
to undergo a VA examination.  The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified or diagnosed low back disc 
herniation is related to the veteran's 
period of service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

